ON MOTION TO REMAND FOR HEARING DE NOYO
PER CURIAM.
Appellant filed a notice of appeal from a final order of the lower tribunal. Appellant then informed this court that the judge of the lower tribunal has advised that the tapes of the hearing are inaudible and cannot be transcribed. The parties have attempted to reconstruct the record pursuant to Rule 9.200(b)(4), Florida Rules of Appellate Procedure.
The parties report they have been unable to reconstruct the record. Therefore, the final order is vacated and the cause is remanded for a hearing de novo. Arnold Lumber Company v. Harris, 469 So.2d 786 (Fla.1st DCA 1984).
SHIVERS, C.J., and WENTWORTH and WIGGINTON, JJ., concur.